Citation Nr: 0308488	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-01 196	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for residuals of 
amputation of the left leg above-the-knee, claimed as 
secondary to injury caused by service-connected epilepsy.  

2.  Entitlement to special monthly compensation on account of 
need for aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. D.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1951 to March 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

A December 11, 2002 RO letter to the veteran explained that 
appeals as to denials of increased ratings for a detached 
retina of the right eye with vitrectomy, compensated under 
38 U.S.C.A. § 1151 as if service-connected, and 
service-connected epilepsy had not been perfected by the 
timely filing of a substantive appeal, and that the only 
issues developed for appellate consideration were those 
listed on the title page.  The veteran expressed no 
disagreement and, thus, the Board concludes that there is no 
issue before it as to the timeliness of having perfected any 
appeal. 

The veteran has made references to having disability in his 
spine, consisting of, at least, damage due to infection of 
the 7th and 8th thoracic vertebrae, which he apparently 
alleges is due to his service-connected albuminuria.  However 
this additional claim has not been adjudicated, so it is 
referred to the RO for appropriate development and 
consideration.  It also is unclear whether the veteran is 
seeking service connection for arthritis of his right knee on 
the basis of having extra 
weight-bearing on that knee due to the amputation of his left 
leg above the knee.  He and his representative, then, should 
be requested to clarify this matter.  

The claim for special monthly compensation on account of need 
for aid and attendance or by reason of being housebound will 
be addressed in the REMAND portion of this decision following 
the ORDER.  




FINDING OF FACT

The veteran sustained an injury to his left leg, due to loss 
of consciousness from his service-connected epilepsy, 
requiring an above-the-knee amputation.  


CONCLUSION OF LAW

The above-the-knee amputation and the residuals of it are 
proximately due to or the result of complications from the 
service-connected epilepsy.  38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law.  And implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002), which essentially eliminate the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  The Board has 
determined that the evidence and information currently of 
record supports a complete grant of the benefit requested.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations because it would be 
inconsequential.  So the Board will address the merits of the 
veteran's claim.

Analysis

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2002).  

Service connection for epilepsy was granted, and rated 10 
percent disabling, in a May 1956 rating action.  

VA records reflect that he was prescribed anti-seizure 
medication from 1959 until 1974, including having been given 
such prescriptions or medication in May and June 1963 and 
again on July 26, 1963.  

A VA examination in 1961 reflect a history of the veteran's 
not having had a seizure in several years and VA outpatient 
treatment (VAOPT) records in March and April 1974 reflect a 
history of his not having had a seizure in the last 15 years.  

Statements of the veteran, records containing histories 
related by him, and his testimony at the March 2000 RO 
hearing are to the effect that pursuant to the advise of a VA 
physician, he had not informed prospective employers that he 
had epilepsy because it might impair his change of obtaining 
employment.  He had even continued to deny having had seizure 
activity to the VA, even while he was still obtaining anti-
seizure medication from VA.  While employed at a railroad 
company, on July 18, 1963, he was engaged in switching a 
railway car when he lost consciousness.  This event was not 
observed by others but when he awoke his left leg had been 
severely damaged by the wheels of a railway car.  The morning 
of that accident he had taken his morning dose of anti-
seizure medication.  When hospitalized at the Haywood County 
Hospital (and from which he was discharge on July 26, 1963), 
he had not related having had a seizure, for the reason noted 
above.   

A November 1998 statement and testimony at the March 2000 RO 
hearing of Dr. Dickerson are to the effect that he is a Board 
Certified General and Thoracic Surgeon and in 1963 had been a 
medical consultant with the railroad company that employed 
the veteran.  He had treated the veteran at the Haywood 
County Hospital and the veteran's injuries had been so severe 
that amputation of the left leg above-the-knee had eventually 
been required.  No tests had been done to determine whether 
the veteran had any anti-seizure medication in his blood 
stream because of the emergent nature of the treatment.  
Also, such testing would have been futile in light of the 
severe amount of blood loss by the veteran and the fact that 
six units of whole blood had had to be transfused into the 
veteran.  The veteran had not confided that he had a history 
of seizures and although he was not given anti-seizure 
medication during the July 1963 hospitalization, he was given 
sedatives and analgesics which would have had the same effect 
as anti-seizure medication.  

The physician further testified that it was not until an 
attorney, representing the veteran in settlement of his 
Workman's Compensation claim, had brought pressure to bear on 
the veteran that the veteran had apologized for not having 
revealed his history of seizure activity.  While the 
physician no longer had any records pertaining to these 
events, other than having been instrumental in obtaining the 
contemporaneous clinical records of hospitalization at the 
Haywood County Hospital in 1963, the event of the veteran 
having apologized in the presence of his own attorney had 
been so unusual that the physician still, decades later, 
recalled the event.  In the November 1998 statement the 
physician stated that "[a]fter reviewing his past history in 
detail, I have concluded that his epilepsy was most likely 
'service connection'.  Then, at age 29 suffered a seizure, 
which caused him to fall under the train."  

On official examination in April 2002 it was opined, in 
substance, that the veteran's severe loss of blood from his 
July 1963 injury and transfusion of fresh blood had at 
"least as likely as not' caused decreased levels of Dilantin 
and Phenobarbital and, thus, it was not noncompliance with 
his medication regimen, i.e., not taking anti-seizure 
medication, which had caused him to fall and be run over by a 
train wheel.  

Here, the Board notes that it is irrelevant whether the 
veteran was compliant or non-compliant with a regimen of 
anti-seizure medication.  Rather, the dispositive point is, 
regardless of any compliance or non-compliance, whether his 
service-connected seizure disorder caused him to fall and 
sustain the injuries necessitating the amputation.  There are 
no witnesses to the event and, thus, the matter resolves 
around the credibility to be given the veteran's statements 
and testimony.  

As the veteran himself recognized at the RO hearing, his past 
history of not being truthful about his seizure activity, and 
he testified that the actually did have other seizures in 
1963 prior to the one in July 1963, had adverse consequences 
as early as the subsequent Workman's Compensation settlement.  
While his own contradictions have impugned his credibility, 
the testimony of Dr. Dickerson, reflecting the veteran's 
apology as far back as 1963 for not being forthright in 
admitting to seizure activity, serves to rehabilitate and 
restore the veteran's credibility.  

Accordingly, with the favorable resolution of doubt, the 
Board finds the veteran's testimony to be probative and when 
combined with the testimony of Dr. Dickerson (who testified 
without compensation), and the medical opinions of Dr. 
Dickerson and that expressed in April 2002, that the 
veteran's service-connected epilepsy caused the injury on 
July 18, 1963, that necessitated his left above-the-knee 
amputation.  


ORDER

Service connection for residuals of the amputation of the 
left leg above the knee is granted.




REMAND

In the veteran's VA Form 9 of December 1999 he requested that 
he be provided a hearing before a member of the Board sitting 
at the RO.  While he subsequently also requested and was 
given a local hearing before an RO Hearing Officer, 
he was never provided a hearing before a traveling member of 
the Board.  And he must be provided this opportunity before 
further consideration of his claim.  See 38 C.F.R. § 20.704 
(2002).

A remand also is required because, when determining whether 
the veteran is entitled to special monthly compensation on 
account of the need for aid and attendance or by reason of 
being housebound, VA must take into account the functional 
impairment he has from all of his service-connected disorders 
(including his service-connected albuminuria evaluated as 80 
percent disabling).  And since, as a result of this decision, 
he is now entitled to service connection for the residuals of 
the above-the-left knee amputation, the RO must readjudicate 
his claim for SMC in light of this recent grant.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be scheduled for a 
travel Board hearing at the earliest 
opportunity.  And the RO must notify him of 
the date, time, and location of his hearing.  
If, for whatever reason, he decides not to 
have a travel Board hearing, then this must be 
documented in his claims file.

2.  The RO must readjudicate the claim for 
special monthly compensation on account of the 
need for aid and attendance or by reason of 
being housebound in light of the recent grant 
of service connection for the residuals of the 
left leg above-the-knee amputation.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



